Citation Nr: 0529479	
Decision Date: 11/03/05    Archive Date: 11/14/05	

DOCKET NO.  04-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension (HTN) 
secondary to Type II diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The case is now ready for 
appellate review.


FINDING OF FACT

The clinical evidence on file reveals that the veteran had 
the onset of HTN at approximately the same time that he had 
the onset of DM, it is a clinically documented fact that DM 
often causes HTN, and the evidence in this case showing that 
HTN is secondary to DM is in relative equipoise.


CONCLUSION OF LAW

Hypertension manifested secondary to service-connected Type 
II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  VCAA is applicable in this appeal.  The 
veteran was provided VCAA formal notice in May 2002, prior to 
the issuance of the rating decision now on appeal in 
September 2002.  Because this decision results in a complete 
allowance of the benefit sought on appeal, no further 
discussion of VCAA is required or necessary.

Service connection may be established for disability 
resulting from disease or injury suffered in the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(b).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).

Analysis:  In March 2002, the RO granted service connection 
for Type II diabetes mellitus, on a presumptive basis, 
consistent with the laws and regulations regarding a 
veteran's exposure to herbicide agents.  The veteran had 
served in the Republic of Vietnam.  The veteran subsequently 
claimed entitlement to service connection for both HTN and 
coronary artery disease (CAD), as secondary to service-
connected DM.  Following the conduct of two VA examinations 
in July 2002, the RO granted service connection for CAD as 
secondary to his service-connected DM.  However, in this same 
rating decision, the RO denied secondary service connection 
for HTN based upon the facts contained in a July 2002 VA 
examination report.  

The July 2002 VA examination for hypertension includes a 
recitation by the physician that the veteran informed him 
that he was initially diagnosed with hypertension in 
approximately 1982.  Because the veteran was not shown to 
have received a diagnosis of DM until the 1990's, this 
physician concluded, based solely upon the reported history 
of the veteran, that HTN could not be secondary to DM, since 
it preexisted DM for approximately 10 years.  

The veteran subsequently provided sworn testimony at an RO 
hearing in December 2002, and later before the undersigned in 
September 2005, in which he categorically denied reporting 
that he received an initial diagnosis for HTN in 1982.  He 
stated that he did not report this date to the VA physician, 
and that this fact must have been included in the examination 
report by accident.  

A review of the testimony provided at both hearings, and of 
the balance of the clinical evidence on file, reveals that 
the veteran is not shown to be a good historian with respect 
to dates, times and places.  The veteran, himself, has not 
consistently reported dates of onset of his disabilities, but 
he has consistently reported that he was found to have DM 
prior to a diagnosis for HTN, or that they arose 
approximately simultaneously.

The Board conducted its own thorough review of the competent 
evidence on file.  There are not medical records on file from 
1982 until approximately 1995.  However, multiple reports of 
the veteran's hospitalization through the late 1970's into 
1981 fail to contain any indication that the veteran had any 
consistent blood pressure readings which would be considered 
high, nor were there any findings or diagnosis of 
hypertension.  The Board could only find a single documented 
high blood pressure reading of 158/102, reported in July 
1979, but this appears to be an isolated blood pressure 
reading, from which a valid diagnosis of HTN was not made, 
and may not be assumed.  The earliest clinical evidence on 
file which is relevant to the issue in this appeal are 
records from the MetroHealth Medical Center from May 1995 
which include both a diagnosis of DM and HTN.  A record from 
the same facility from the following month in June 1995 again 
contains diagnoses of both DM and HTN.  This later report 
notes "DM II x7mos," and "HTN."  Although one might assume 
that the seven-month notation included with the finding of DM 
makes that a more recent onset than the notation of HTN with 
no recent delimiting amount of months, this, of course, would 
be purely speculative.  

Both private and VA medical treatment records after 1995 
consistently report both high blood pressure readings, and 
diagnoses of both HTN and DM.  Consistent with the veteran's 
sworn testimony that a diagnosis of DM preceded one for HTN 
is included in a VA outpatient treatment record of March 2001 
which appears to record the veteran's own reported history of 
being diagnosed for DM in "1995" and being diagnosed with HTN 
in "1996."  

The same VA physician examined the veteran in July 2002 for 
both HTN and for CAD.  These examinations were conducted on 
the same day, and there is no indication anywhere in either 
report of examination that the physician had access to or 
actually reviewed the veteran's clinical history as contained 
in his claims folder.  This physician apparently relied 
entirely upon the reported history of the veteran in 
providing opinions, which were apparently positive that heart 
disease was secondary to DM, but which was negative for a 
finding that HTN was secondary to DM.  The veteran has denied 
ever informing this physician that HTN had onset in or around 
1982, and the veteran's contention in this regard is more 
supported than contradicted by the objective evidence on 
file.  Again, clinical reports of diagnoses of both DM and 
HTN first appear simultaneously in May and June 1995.  It is, 
of course, an established clinical fact that DM often is a 
direct causal factor in the subsequent onset of both heart 
disease and hypertension.  Because the evidence on file is in 
relative equipoise with respect to the veteran's claim, the 
Board will allow this claim, consistent with 38 U.S.C.A. 
§ 5107.  CAD has already been allowed as secondary to DM, and 
HTN is also shown to be secondary to DM, by an equipoise of 
the evidence on file. 


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected Type II diabetes mellitus is 
granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


